Hodges, J.
1. The judgment upon the demurrers to the petition and . the amendment thereto was an adjudication that the'plaintiff was entitled to recover if he proved his cause of action as set out in his writ. This judgment was not excepted to by the defendant, and fixed the law of the case.
2. Where several acts of negligence on the part of the defendant are alleged, the plaintiff is.not required to establish more than one of the acts complained of. Considering the evidence offered by the plaintiff, and the deductions and inferences that may be legitimately drawn therefrom, this court is of the opinion that the trial judge erred in. awarding a nonsuit. Judgment reversed.